 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK RAYMOND FRISBY,                              No. 1:19-cv-01403-NONE-HBK

12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13           v.                                         ACTION FOR FAILURE TO OBEY COURT
                                                        ORDERS AND FAILURE TO PROSECUTE
14    CALIFORNIA CITY CORRECTIONAL
      FACILITY and EMPLOYEES OF                         (Doc. No. 14)
15    CALIFORNIA CITY PRISON,
                                                       CLERK OF COURT TO CLOSE CASE
16                       Defendants.

17

18          Plaintiff is a state prisoner proceeding pro se in this civil rights action under 42 U.S.C. §

19   1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On May 28, 2020, the court issued an order to show cause directing plaintiff to show

22   cause, within thirty days, why this case should not be dismissed for failure to state a claim, failure

23   to prosecute, and failure to comply with a court order. (Doc. No. 11). The court cautioned that

24   Plaintiff’s failure to respond to that order would “constitute another failure to comply with a court

25   order and will result in dismissal of this case.” (Id.) Plaintiff failed to comply or otherwise

26   respond to the order. (See docket).

27          On May 3, 2021, the assigned magistrate judge issued findings and recommendations to

28   dismiss without prejudice the instant action for lack of prosecution. (Doc. No. 14.) Plaintiff has
 1   not objected to the findings and recommendations, and the opportunity to do so has lapsed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 4   recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on May 3, 2021 (Doc. No. 14) are

 7                  adopted in full.

 8          2.      This action is dismissed without prejudice for plaintiff’s failure to obey court

 9                  orders and failure to prosecute.

10
     IT IS SO ORDERED.
11

12      Dated:     June 1, 2021
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
